Appeal and cross appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered February 22, 2006. The order granted plaintiffs motion to amend the qualified domestic relations order and denied defendant’s cross motion to vacate that order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied, the cross motion is granted and the qualified domestic relations order is vacated.
Same memorandum as in Tomei v Tomei (39 AD3d 1149 [2007]). Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Green, JJ.